 In the Matter ofBROOKLYN DAILY EAGLEandNEWSPAPERGUILD ofNEW YORKCase No. R-1173SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember 5, 1939On July 24, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding?On August 3, 1939, the Board issued anAmendment to Direction of Elections.2Pursuant to the Direction,as amended, elections by secret ballot were conducted under thedirection and supervision of the Regional Director for the SecondRegion (New York City) on August 11 and August 25, 1939, atBrooklyn, New York.On October 24, 1939, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, issued an ElectionReport, copies of which were duly served upon the parties.As to the balloting and its results, the Regional Director reportedas follows: (a) Among the group of employees listed in paragraph(a) of the Direction (city inspectors) :Total number eligible to vote_______________________________5Total number of ballots cast_______________________________6Total number of ballots counted______________________________5Total number of ballots in favor of :Newspaper Guild of New York_________________________1Newspaper and Mail Deliverers' Union ------------------4Total number of votes in favor of neither organization------0Total number of blank votes_________________________________0Total number of void ballots_______________________________0Total number of challenged ballots___________________________1113 N. L.it.B. 374.2 14 N. L. R. B. 181.18 N. L.R. B., No. 17.124 BROOKLYN DAILY EAGLE125(b)Among the group of employees listed in paragraph (b) of theDirection (general unit) :Total number eligible to vote_______________________________ 401Total number of ballots cast__________________________________ 417Total number of ballots counted____________________________ 293Total number of votes in favor of :Newspaper Guild of New York_________________________ 213American Federation of Labor__________________________ 74Total number of votes in favor of neither organization-------6Total number of challenged ballots__________________________ 124With respect to the challenged ballots, the Regional Director madeno ruling and they were not counted.On October 30, 1939, the Company duly filed with the RegionalDirector its objections to the Election Report, contending (1) thatVincent Sheridan, assistant business manager, Floyd Barger, featureeditor,Hubert Davies, credit manager, and Robert M. Grannis, newseditor, should be excluded from the appropriate bargaining unit;and (2) that the employees of the Eagle Press should also be excludedfrom such unit, unless provision is made by the Board that theinclusion of such employees shall be without prejudice to the rightof the employer to discontinue the operation of the Eagle Pressdepartment at any subsequent date.The Regional Director investigated the objections filed by theCompany, and on November 14, 1939, issued her Report on ObjectionstoElection Report in which she found that all of the objectionsraised questions previously considered by the Board in its Decisionand Direction of Elections.The Regional Director referred theobjections to the Board without ruling on them.We have heretofore considered the objections with respect toSheridan, Barger, Davies, and the employees of the Eagle Press, ontheir merits in our Decision and Direction of Elections. It does notappear to the Board that they raise substantial and material issueswith respect to the conduct of the ballot. In our Decision andDirection of Elections we also considered the question of whether ornot the news editor should be excluded from the appropriate bargain-ing unit.The Company contended that the news editor should beexcluded from the unit.The Guild maintained' that there was nosuch person.We stated, "In the absence of further evidence, wewill not pass on the Company's contention with respect to the newseditor, if indeed there is one."There is still no evidence before uson this question.We will not pass upon the Company's contentionwith respect to the news editor.The Company's objections to theElection Report are hereby overruled.Upon the basis of the entire record in the case, the Board makesthe following : 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDSUPPLEMENTAL FINDINOs OF FACTIn its Decision, the Board made no final determination as towhether the city inspectors would be included within the appropriateunit for the purposes of collective bargaining with the Company.The Newspaper Guild of New York, herein called the Guild, con-tended that the city inspectors together with all other employees inthe editorial and commercial divisions, including business, circula-tion, advertising, and allied groups, with certain exceptions, constitute,an appropriate unit.The Newspaper and Mail Deliverers' Union,herein called the N. M. D. U., contended that the city inspectorsshould be excluded from the general unit.The Board directed thatan election be held among the city inspectors, and stated that if amajority of the inspectors vote for representation by the Guild, theywill be included in the general unit and that if a majority vote forrepresentation by the N. M. D. U. or if a majority vote for repre-sentationby neither the Guild nor the N. M. D. U., they will beexcluded from the general unit.Since the Election Report showsthat a majority of the city inspectors have voted for representationby the N. M. D. U., they will be excluded from the general unit.We find that all the employees of the Company, including thoselisted in Appendix A, attached hereto, and excluding executives,inspectors in the circulation department, employees who are coveredby contracts between the Company and craft unions, and those listedinAppendix B, annexed hereto, constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and collective bargaining and otherwise effectuate thepolicies ofthe Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL CONCLUSION OF LAWAll the employees of the Company, including those listed inAppendix A, attached hereto, and excluding executives, inspectorsin the circulation department, employees who are covered by con-tracts between the Company and craft unions, and those listed inAppendixB, annexedhereto, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rel.a- BROOKLYN DAILY EAGLE127tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNationalLabor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that Newspaper Guild of New York hasbeen designated and selected by a majority of all employees ofBrooklyn Daily Eagle, Brooklyn, New York, including those listed inAppendix A, attached hereto, and excluding executives, inspectors inthe circulation department, employees who are covered by contracts be-tween the Company and craft unions, and those listed in Appendix B,annexed hereto, as their representative for the purposes of collectivebargaining and that, pursuant to Section 9 (a) of the National LaborRelations Act, Newspaper Guild of New York is the exclusive repre-sentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.APPENDIX AG.Worthington-Nassau advertisingdepartment.Vincent Sheridan-auditor.Hubert Davies-credit manager.Doe Rankin-editorial page cartoonist.JohnHeffernan-columnist.Feature editor.Assistant city editors.Real estate editor.Secretary to advertisingmanager.Secretary to classified advertising manager.Secretary to circulation manager.Legal advertising manager.Assistantmanager of classified undisplay.Assistant manager of circulation.Home delivery managers (2).Two boys in photo-engraving department.One boy in stereotype department.Stencil and blotter clerks.Return room clerks.Composing room boys.Eagle Press employees.APPENDIX BJohn Cleary,manager local advertising department.Samuel Hecht,manager classified display.John E. Dean,Chicagoadvertising manager. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDKenneth Reynolds, manager Suffolk County advertising.Margaret Pettigrew, manager Home Guild.Helen Brown, society editor.H. H. Clarke, financial editor.James Wood, sports editor.Al Delaney, confidential secretary to managing editor.Bernice Epstein, confidential secretary to editor.Mary Haase, chief telephone operator.Chief librarian.Promotion manager of display advertising.Manager of publication department.Supervisors of branch managers (8).Part-time employees.Space writers.Route boys.Publisher and his secretary.Secretary-treasurer and his secretary.Editor.Managing editor of the editorial department.City editor of the editorial department.Manager of the display advertising department.Manager of the classified undisplay department.Manager of the circulation department.Two building superintendents.Manager of the Eagle Press.Sales manager of the Eagle Press.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Supplemental Decision and Certification of Representatives.